 


110 HRES 317 EH: Providing for consideration of the bill (H.R. 1905) to provide for the treatment of the District of Columbia as a Congressional district for purposes of representation in the House of Representatives, and for other purposes and providing for consideration of the bill (H.R. 1906) to amend the Internal Revenue Code of 1986 to adjust the estimated tax payment safe harbor based on income for the preceding year in the case of individuals with adjusted gross income greater than $5 million. 
U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 317 
In the House of Representatives, U. S., 
 
April 19, 2007 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1905) to provide for the treatment of the District of Columbia as a Congressional district for purposes of representation in the House of Representatives, and for other purposes and providing for consideration of the bill (H.R. 1906) to amend the Internal Revenue Code of 1986 to adjust the estimated tax payment safe harbor based on income for the preceding year in the case of individuals with adjusted gross income greater than $5 million.  
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1905) to provide for the treatment of the District of Columbia as a Congressional district for purposes of representation in the House of Representatives, and for other purposes. All points of order against the bill and against its consideration are waived except those arising under clause 9 of rule XXI. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on the Judiciary; and (2) one motion to recommit.  
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1906) to amend the Internal Revenue Code of 1986 to adjust the estimated tax payment safe harbor based on income for the preceding year in the case of individuals with adjusted gross income greater than $5 million. All points of order against the bill and against its consideration are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit.  
3. 
(a)If either H.R. 1905 or H.R. 1906 fails of passage or fails to reach the question of passage by an order of recommittal, then both such bills, together with H.R. 1433, shall be laid on the table.  
(b)In the engrossment of H.R. 1905, the Clerk shall— 
(1)add the text of H.R. 1906, as passed by the House, as new matter at the end of H.R. 1905;  
(2)conform the title of H.R. 1905 to reflect the addition of the text of H.R. 1906 to the engrossment;  
(3)assign appropriate designations to provisions within the engrossment; and  
(4)conform provisions for short titles within the engrossment.  
(c)Upon the addition of the text of H.R. 1906 to the engrossment of H.R. 1905, H.R. 1906 and H.R. 1433 shall be laid on the table.  
4.During consideration of H.R. 1905 or H.R. 1906 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of either bill to such time as may be designated by the Speaker.  
 
Lorraine C. Miller,Clerk. 
